     Case 2:18-cv-00220-WBS-KJN Document 43 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RICKY PARNELL,                                     No. 2:18-cv-0220 WBS KJN P
12                      Plaintiff,
13          v.                                          ORDER
14   DR. WIN, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 6, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis. The court notes that even if it were to consider plaintiff’s untimely filings, the evidence

28   submitted would still be insufficient to support a finding that defendants were deliberately
                                                       1
     Case 2:18-cv-00220-WBS-KJN Document 43 Filed 04/20/20 Page 2 of 2

 1   indifferent to a serious medical need of plaintiff.

 2           Accordingly, IT IS HEREBY ORDERED that:

 3           1. The findings and recommendations filed January 6, 2020, are adopted in full; and

 4           2. Defendants’ motion for summary judgment (ECF No. 28) is granted.

 5   Dated: April 17, 2020

 6

 7

 8   /parn0220.805

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
